Citation Nr: 1528988	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for restless leg syndrome, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for restless leg syndrome, right lower extremity.

4.  Entitlement to a compensable rating for eczema.

5.  Entitlement to service connection for degenerative disc and joint disease, cervical spine, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for an unspecified depressive disorder with anxious distress.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2011 rating decision, the RO denied a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine; granted service connection for restless leg syndrome, left lower extremity, with a rating of 10 percent; granted service connection for restless leg syndrome, right lower extremity, with a rating of 10 percent; granted service connection for eczema with a noncompensable rating; denied service connection for degenerative disc and joint disease, cervical spine; and denied service connection for headaches.  These are the issues on appeal, as stated by the Veteran in a February 2012 statement that clarified the scope of his December 2011 notice of disagreement.

In a June 2014 rating decision, the RO denied service connection for bilateral hearing loss and an unspecified depressive disorder with anxious distress, and denied a request to reopen a previously denied claim for hypertension.  The Veteran appealed these issues in a July 2014 notice of disagreement, and the RO issued a statement of the case in February 2015.  Thereafter, in March 2015, the Veteran submitted a statement wherein she expressed her disagreement with the February 2015 statement of the case and argued that the RO did not consider secondary service connection as part of its analysis.  Although an appeal as to this issue has not been certified to the Board, the Board finds it to be a perfected appeal.  Additionally, no additional evidence relating to this issue has been received.

In March 2015, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the Board's Central Office in Washington, DC.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated that her bilateral restless leg syndrome; degenerative joint disease, thoracolumbar spine; and eczema have worsened since the last VA examination for such disabilities.  See December 2013 substantive appeal and supporting statement; March 2015 Board hearing transcript.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran contends that both her headaches and her degenerative disc and joint disease of the cervical spine are related to service, to include as secondary to her service-connected lumbar spine disability.  See March 2015 Board hearing transcript; March 2015 statement.  In support of this condition, she submitted a June 2015 medical opinion from a private provider stating that it is at least as likely as not that the Veteran's service-connected lumbar spine disability and restless leg syndrome have caused, contributed to and/or aggravated her secondary conditions of cervical pain, headaches, and shoulder pain.  The Board does not find this opinion to be probative as it does not offer a rationale for its conclusions.  Further, the opinion does not specify whether the Veteran's headaches and cervical spine disability are caused or aggravated by her service-connected disabilities.  Thus, clarification is necessary.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In the event that the author of the opinion does not respond to the request for clarification sought, then a VA opinion should sought as to whether the Veteran's headaches and cervical spine disabililty are due to or aggravated by a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that a June 2011 VA examiner addressed the issue of whether the Veteran's current cervical spine disability is related to service.  This opinion, however, did not address the issue of whether the claimed disability was caused or aggravated by any or a combination of the Veteran's service-connected disabilities.

With regard to the issue of service connection for an unspecified depressive disorder with anxious distress, the Veteran contends that it is secondary to his service-connected lumbar spine disability and restless leg syndrome.  See March 2015 statement (disagreeing with the February 2015 statement of the case).

The Veteran was afforded a VA examination in May 2014 to determine the nature and etiology of his mental health disability.  The examiner diagnosed an unspecified depressive disorder with anxious distress and opined that such condition was less likely than not incurred in service or related to an assessment of depression noted in her service treatment records.  The examiner, however, did not consider whether the Veteran's current mental health disability is secondary to her service-connected disabilities.  Since an adequate medical opinion is not of record, a new one should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, the author of the June 2015 private medical opinion should be contacted to respond to the following:

(a) Is the Veteran's cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome? 

(b) Has the Veteran's cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome?  If aggravation is found, the opinion should indicate a baseline (pre-aggravation) level of disability and a level of disability when the aggravation is considered.

(c) Are the Veteran's headaches at least as likely as not (a 50 percent or higher degree of probability) proximately due to any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome? 

(d) Have the Veteran's headaches at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome?  If aggravation is found, the opinion should indicate a baseline (pre-aggravation) level of disability and a level of disability when the aggravation is considered.

The opinion provider must explain the reasoning for these opinions.

2.  In the event that the author of the June 2015 private medical opinion does not respond, or if deemed, necessary, forward the claims file, including a copy of this remand, to the individual who conducted the June 2011 VA examination of the Veteran's spine, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) Is the Veteran's cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome? 

(b) Has the Veteran's cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome?  If aggravation is found, the opinion should indicate a baseline (pre-aggravation) level of disability and a level of disability when the aggravation is considered.

(c) Are the Veteran's headaches at least as likely as not (a 50 percent or higher degree of probability) or proximately due to any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome? 

(d) Have the Veteran's headaches at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any or a combination of her service-connected disabilities, to include her lumbar spine disability and restless leg syndrome?  If aggravation is found, the opinion should indicate a baseline (pre-aggravation) level of disability and a level of disability when the aggravation is considered.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the acquired psychiatric disability prior to the aggravation.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Schedule the Veteran for VA examinations to determine the current state of his bilateral restless leg syndrome; degenerative joint disease, thoracolumbar spine; and eczema.  The examiner should note review of the entire claims file, and conduct all appropriate tests.

4.  Additionally, forward the claims file, including a copy of this remand, to the individual who conducted the May 2014 psychiatric examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current mental health disability was incurred in active service?  If not, is her mental health disability at least as likely as not proximately due to the Veteran's service-connected lumbar spine disability and restless leg syndrome?  If not, then is it at least as likely as not that her mental health disability has been aggravated by her service-connected lumbar spine disability and restless leg syndrome?  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




